Title: Robert McDermut to Thomas Jefferson, 5 December 1811
From: McDermut, Robert
To: Jefferson, Thomas


          
                   
                  Richd Dec: 5th 1811
          
		  
		  
		  
		  
		   
		  
		  Having fortuitously met with Doctor Young’s translation, from the french, of “D’Anville’s complete body of Ancient Geography,” in the hands of a near relation to whom he had presented the copy, it imediately occured to me that an Edition of it might be very acceptable in our
			 schools and Colleges, as an useful key to Ancient History &c.
          The work might, perhaps, be better adapted to use of schools by omitting most of the notes, which turn on Philosophical subjects; and by curtailing the elaborate enquiries into the extent of Ancient discoveries in Asia & Africa, and such other dilatations as swell the work without increasing the stock of information.
          Should such an undertaking meet your approbation, with that of the Presidents of some of our Principal Colleges, it will be immediately commenced in Philadelphia, whither the Editor will be compelled to resort for the convenience of employing an engraver for the maps.
          I presume that the price of the book will not be more than two dollars.
          Your correspondent is a native of Virginia, but thinks it prudent to  withhold his name for the present. He
			 will thank you for any thing that you may suggest on this subject, addressed R. M. to the care of Samuel Pleasants jr Printer, Richd—and will ever be, with sentiments of the highest consideration
          yr most obt StR. M.
        